Citation Nr: 1101455	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  10-35 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to special monthly compensation based on aid and 
attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1942 to December 
1943.

This matter arises before the Board of Veterans' Appeals (Board) 
from a July 2009 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent evidence of record shows that the Veteran is in 
need of the regular aid and attendance of another person due to 
his service-connected back disability.


CONCLUSION OF LAW

The criteria for an award of special monthly compensation based 
on the need for the regular aid and attendance of another person 
have been met.  38 U.S.C.A. § 114, 1502, 1521, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.350, 3.351, 3.352 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A.  §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v.  Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed.  Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
Apr. 5, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may "essentially 
cure [ ] the error in the timing of notice").  VCAA notice 
should also apprise the veteran of the criteria for assigning 
disability ratings and for award of an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In light of the full grant of benefits sought on appeal in this 
decision, no further notification or assistance is necessary to 
develop facts pertinent to this claim.

Legal Criteria

Special monthly compensation (SMC) is warranted when a veteran, 
as a result of service-connected disability, is so helpless as to 
be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l) 
(West 2002); 38 C.F.R. § 3.350(b) (2010).  The following will be 
accorded consideration in determining the need for regular aid 
and attendance: inability of veteran to dress or undress himself, 
or to keep himself ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability cannot be 
done without aid; inability of veteran to feed himself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or assistance 
on a regular basis to protect the claimant from hazards or 
dangers incident to his daily environment.  38 C.F.R. § 3.352(a) 
(2010).  It is not required that all of the disabling conditions 
enumerated in this paragraph be found to exist, nor is it 
necessary that there be a constant need for aid and attendance.  
Id.

If the veteran does not qualify for increased benefits for aid 
and attendance, increased compensation benefits may still be 
payable if the veteran has a single service-connected disability 
rated as 100 percent and: (1) has additional service-connected 
disability or disabilities independently ratable at 60 percent, 
separate and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or bodily 
systems, or (2) is permanently housebound by reason of service-
connected disability or disabilities.  This requirement is met 
when the veteran is substantially confined as a direct result of 
service-connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the disability 
or disabilities and resultant confinement will continue 
throughout his or her lifetime. 38 U.S.C.A. § 1114(s); 38 C.F.R. 
§ 3.350(i) (2010).

Analysis

The Veteran contends that as a result of his progressive spinal 
disease, he is in need of aid and attendance for VA compensation 
purposes and is housebound.  The Veteran is service-connected for 
the following disabilities: loss of use of both feet associated 
with the residuals of an injury to his lumbar spine with 
degenerative changes, severe spondylosis, and an L1 compression 
fracture, rated as 100 percent disabling; the residuals of an 
injury to his lumbar spine with degenerative changes, severe 
spondylosis, and an L1 compression fracture, rated as 60 percent 
disabling; tinnitus, rated as 10 percent disabling; and hearing 
loss, rated as 0 percent disabling.  The Veteran is also in 
receipt of special monthly compensation on account of loss of use 
of both feet, special monthly compensation on account of loss of 
use of both feet with additional disability ratable as 50 percent 
or more, and a total rating based on individual unemployability.   

In this case, the Veteran's essential argument is that his 
service-connected disabilities have rendered him in need of 
regular aid and attendance of another person.  The Veteran was 
provided with a VA examination for housebound status or permanent 
need for aid and attendance in March 2010.  During the 
examination, the Veteran complained that he was confined to bed 
from 9 PM to 9 AM and most of the time from 9 AM to 9 PM with the 
exception of doctors' visits, haircuts, bathing, and eating.  The 
Veteran was unable to feed himself because of his head and neck 
injuries.  The examination report also indicates that he is 
unable to prepare his own meals, needs assistance in bathing and 
tending to other hygiene needs, requires nursing home care, 
requires medication management, and does not have the ability to 
manage his own financial affairs.  The examiner noted that he has 
a stooped posture due to osteoarthritis but no restriction of 
movement in his upper extremities.  The Veteran was unable, 
however, to move his legs due to general debility, and his spine, 
trunk, and neck restrictions resulted in poor balance, the 
inability to ambulate, back pain secondary to a fall, and muscle 
spasm.  Other pathology included poor balance with his legs 
giving out.  Finally, the examiner stated that the Veteran 
required a wheelchair for locomotion purposes.

The Veteran was also provided with a VA thoracolumbar spine 
examination in May 2009.  The examiner described his disease as 
status post lumbar spine injury with degenerative changes.  The 
Veteran was unable to walk and reported weakness in his entire 
back and legs.  He also experienced numbness, bladder and bowel 
issues, and erectile dysfunction.  On physical examination, the 
examiner found that the Veteran was unable to stand from his 
wheelchair, his posture while seated was scoliotic and kyphotic, 
and his head was abnormally flexed forward.  The Veteran also had 
dextroscoliosis, resulting in abnormal curvatures of his spine 
and abnormal symmetry in appearance, as well as severely 
decreased range of motion due to a compression fracture, severe 
spondylosis, and spinal stenosis.  The examiner indicated that 
the Veteran had vertebral fractures, neuralgia of both lower 
extremities, sensory deficits from L1 to S1, and motor weakness 
from L1 to S1.  Finally, the examiner diagnosed the Veteran with 
a lumbar spine compression fracture, severe spondylosis, 
intervertebral disc syndrome "with most likely peripheral nerve 
of generalized nerves as it is widespread secondary to spinal 
stenosis/spondylosis and instability with residual scarring."  
The examiner also found many effects that this disability had on 
the Veteran's daily activities.  That is, the Veteran was 
homebound and in a wheelchair, needed assistance with all of his 
activities of daily living, was unable to ambulate or stand to 
transfer, needed to use a urinal and bedside commode, had a 
hospital bed and scooter, and was in daily extreme pain.  This 
statement constitutes a competent medical opinion establishing 
that the Veteran's service-connected back disability requires 
assistance with his activities of daily living. 

Thus, based on the evidence discussed above, the Veteran requires 
assistance with all activities of daily living mainly due to his 
service-connected back disability.  At worst, the evidence is 
unclear and in equipoise about whether his need for assistance is 
actually due to his service-connected loss of use of his feet, 
which resulted from his back disability, or from his service-
connected back disability itself.  In this regard, the Board 
notes that the RO had denied the Veteran's claim because he was 
already in receipt of SMC for loss of use of both feet and 
because he needed to demonstrate entitlement to aid and 
attendance based on another service-connected disability.  
However, under the provisions of 38 U.S.C.A. § 5107(b), the 
benefit of the doubt is to be resolved in the claimant's favor in 
cases where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The Board 
grants the Veteran the benefit of the doubt in this case and 
finds that he is entitled to special monthly compensation based 
on aid and attendance.  His appeal is granted.     
    

ORDER

Entitlement to special monthly compensation based on aid and 
attendance is granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


